PER CURIAM.
The judgment, which imposed an equitable lien on appellants’ property and which retained jurisdiction for the foreclosure of the lien in the event the sum due ap-pellee is not repaid within the time provided in the judgment, is affirmed on the authority of Hullum v. Bre-Lew Corp., Fla. 1957, 93 So.2d 727; Folsom v. Farmers’ Bank of Vero Beach, 1931, 102 Fla. 899, 136 So. 524; Craven v. Hartley, 1931, 102 Fla. 282, 135 So. 899; Jones v. Carpenter, 1925, 90 Fla. 407, 106 So. 127, 43 A.L.R. 1409; International Realty Associates v. McAdoo, 1924, 87 Fla. 1, 99 So. 117; and Tucker v. Prevatt Builders, Inc., Fla.App. 1959, 116 So.2d 437.
WALDEN, REED and OWEN, JJ., conCUr‘